Citation Nr: 1528798	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and R. H., observer


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1968 to August 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In this decision, the Board reopens the claim for service connection for a left knee disability; however, the merits of the claim will be addressed further in the Remand section below.


FINDINGS OF FACT

1.  In a March 1994 decision, the Board denied the Veteran's claim of entitlement to service connection for a left knee disability on the basis that the Veteran's left knee disability was not shown to be the result of his active duty service.

2.  The Veteran did not file a motion for reconsideration or appeal the March 1994 Board denial to the United States Court of Appeals for Veterans Claims.

3.  New evidence associated with the claims file since the March 1994 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1994 Board decision, which denied a claim of entitlement to service connection for a left knee disability, is final.  38 U.S.C.A. § 7104 (West 2014).

2.  New and material evidence has been received since the March 1994 Board denial for entitlement to service connection for a left knee disability, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the Veteran originally filed his claim for service connection for a left knee disability in July 1984.  In a September 1984 rating decision, the RO found there was no evidence of trauma to the Veteran's leg in service, that he was given a medical discharge due to a preexisting condition, and that there was no evidence of aggravation.  The Veteran did not appeal that decision, and accordingly, that decision became final.  38 U.S.C.A. § 7105.  In September 1992, the Veteran sought to reopen the claim of entitlement to service connection for a left knee disability and submitted his service treatment records.  The RO reopened the Veteran's claim and denied entitlement to service connection for a left knee disability, finding that his service treatment records did not show findings or complaints of an injury to the left knee.  The Veteran appealed that decision to the Board, and in a March 1994 decision, the Board concluded that the Veteran's left knee disability was not incurred in or aggravated by active duty service.  The Veteran did not appeal that decision or file a motion for reconsideration, and accordingly, that decision became final.  38 U.S.C.A. § 7104.

In March 2011, the Veteran sought to reopen his claim, and in March 2012, the RO reopened the Veteran's claim for entitlement to service connection for a left knee disability and denied it on the basis that the evidence did not reflect that his left knee disability, which existed prior to service, permanently worsened as a result of service.  A December 2012 statement of the case and a May 2014 supplemental statement of the case declined to reopen the Veteran's claim on the basis that the evidence submitted was not considered new and material.  The Veteran filed a timely formal appeal, and his claim is once again before the Board.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  38 C.F.R. § 20.1105 (2014); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its regulations by ignoring the issue of whether any new and material evidence had been submitted to reopen a veteran's previously and finally denied claims).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence added to the record since the March 1994 Board decision consists of, among other things, a September 2014 private medical opinion linking the Veteran's current left knee disability to his active duty service.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the March 1994 final denial of the claim sought to be reopened; at that time, the evidence of record did not contain any medical opinions whatsoever.  The Board also finds this new evidence is material.  The Veteran's claim was previously denied because the evidence did not lend itself to show the Veteran's left knee disability was related to his active duty service.  The September 2014 private medical opinion is material as it constitute evidence, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., a causal relationship between the Veteran's current left knee disability and his active duty service.  When presumed credible, and without considering its weight, this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Therefore, the Board finds that the criteria for reopening the claim for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As addressed in greater detail in the Remand section below, further development is required before reaching a decision on the merits of the reopened claim.


ORDER

As new and material evidence has been received, the appeal to reopen the claim of entitlement to service connection for a left knee disability is granted, to that extent only.


REMAND

In the Veteran's May 1968 medical history report, he indicated he fractured his left femur in 1966 and that as a result, he had a weak left knee, yet was still able to carry out normal activities.  His May 1968 entrance examination revealed no left knee abnormalities.  A June 10, 1968, service treatment record indicated the Veteran experienced trauma to his left leg and a June 21, 1968, service treatment record noted the Veteran complained of "knee and thigh pains due to an old injury."  A July 29, 1968, medical board determination found the Veteran medically unfit for service due to "post fracture left upper leg," which the medical board indicated existed prior to service.

The Veteran has not been afforded a medical examination with respect to this claim for service connection for a left knee disability.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (recognizing a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

The Board finds a medical examination is required prior to adjudicating the Veteran's claim because he has a current left knee disability, service treatment records document left knee pain during basic training, and there is insufficient evidence to decide this case without an opinion from a medical professional.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must also be afforded the appropriate VA examination to determine whether any currently or previously diagnosed left knee disability was caused or aggravated by his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  whether any currently or previously diagnosed left knee disability existed prior to service; and if so, the examiner must state the specific evidence upon which this finding is based.

(b)  if the examiner determines that any currently or previously diagnosed left knee disability existed prior to service, the opinion must address whether the left knee disability was aggravated due to his active duty service; and if so, the examiner must state the specific evidence upon which this finding is based.

(c)  if the examiner determines that any currently or previously diagnosed left knee disability did not exist prior to service, the opinion must state whether any currently or previously diagnosed left knee disabilities is related to the Veteran's active duty military service.

VA must inform the examiner that:

(a)  "aggravation" means that the disability was permanently worsened beyond the natural progression of the disease; and 

(b)  temporary or intermittent flare-ups of a preexisting injury during service are insufficient to constitute "aggravation in service," unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

A complete rationale for each opinion must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


